Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. App. 2018/0323660) in view of Sheen et al. (U.S. App. 2016/0014511).
In regard to claim 1, Lee teaches a display apparatus comprising: a display (see Fig. 1, Item 100); a communication interface (see Para. 39 and 58); and a processor (see Fig. 2, Item 120) configured to: control the communication interface to communicate with an external sound device (see Para. 39 sound bar), and based on receiving, through the communication interface, at least one of a signal that is output from the external sound device or additional information related to the audio signal (See 
Lee is not relied upon to teach the signal is an audio signal.
However, Sheen teaches an audio signal calibration technique (See Figs. 6-14 using tones and sounds for calibration of speakers in a room). 
It would have been obvious to a person of ordinary skill in the art to modify the signaling device of Lee to use the audio signals of Sheen to make the calibration consumer accessible (See Para. 4). Examiner further notes Lee discloses the base product/process of device positioning optimization while Sheen teaches the known technique to use audio signals for device optimization to yield predictable results in the device of Lee.
In regard to claim 12, Lee teaches a controlling method of a display apparatus (Fig. 1, Item 100), the method comprising: receiving, from an external sound device, at least one of an signal output by the external sound device or additional information related to the signal (see Para. 39 sound bar); and displaying a graphic user interface (GUI) providing a visual effect that corresponds to the signal based on at least one of the signal or the additional information related to the signal, wherein the displaying the GUI comprises displaying the GUI on a partial region of a display based on device 
Lee is not relied upon to teach the signal is an audio signal.
However, Sheen teaches an audio signal calibration technique (See Figs. 6-14 using tones and sounds for calibration of speakers in a room). 
It would have been obvious to a person of ordinary skill in the art to modify the signaling device of Lee to use the audio signals of Sheen to make the calibration consumer accessible (See Para. 4). Examiner further notes Lee discloses the base product/process of device positioning optimization while Sheen teaches the known technique to use audio signals for device optimization to yield predictable results in the device of Lee.
	Regarding claims 2 and 13, Lee in view of Sheen teaches all the limitations of claims 1 and 12 respectively discussed above. Lee further teaches wherein the device information comprises at least one of size information of the external sound device or shape information of the external sound device (see Figs. 7-9 and Para. 91 and 220 identity information ID and size).
	Regarding claims 3 and 14, Lee in view of Sheen teaches all the limitations of claims 1 and 12 respectively discussed above. Lee further teaches wherein: the processor is further configured to, based on an event to change a display mode of the GUI occurring (see Figs. 8 and 11, showing location of device to be moved), change a size of the partial region in which the GUI is displayed (See Fig. 3B and Para. 116 displays image of object to be moved); and the event to change the display mode of the GUI comprises at least one of an event in which a user command to change the display 
Regarding claim 4, Lee in view of Sheen teaches all the limitations of claim 1 respectively discussed above. Lee further teaches the processor is further configured to control the display to display the GUI with a shape variably determined based on at least one of a waveform of the received signal, a frequency of the received signal (see Para. 88 frequency of device), or the additional information related to the signal; and the waveform of the received signal or the frequency of the signal are obtained by analyzing the received signal (See Figs. 10 and 11 position by power of signal reception).
Lee is not relied upon to teach the signal is an audio signal.
However, Sheen teaches an audio signal calibration technique (See Figs. 6-14 using tones and sounds for calibration of speakers in a room). 
It would have been obvious to a person of ordinary skill in the art to modify the signaling device of Lee to use the audio signals of Sheen to make the calibration consumer accessible (See Para. 4). Examiner further notes Lee discloses the base product/process of device positioning optimization while Sheen teaches the known technique to use audio signals for device optimization to yield predictable results in the device of Lee.
Regarding claim 15, Lee in view of Sheen teaches all the limitations of claim 12 discussed above. Lee further teaches the displaying the GUI comprises displaying the GUI with a shape variably determined based on at least one of a waveform of the signal , a frequency of the signal (see Para. 88 frequency of device), or the additional information related to the signal; and the waveform of the signal or the frequency of the 
Lee is not relied upon to teach the signal is an audio signal.
However, Sheen teaches an audio signal calibration technique (See Figs. 6-14 using tones and sounds for calibration of speakers in a room). 
It would have been obvious to a person of ordinary skill in the art to modify the signaling device of Lee to use the audio signals of Sheen to make the calibration consumer accessible (See Para. 4). Examiner further notes Lee discloses the base product/process of device positioning optimization while Sheen teaches the known technique to use audio signals for device optimization to yield predictable results in the device of Lee.
Regarding claims 5 and 16, Lee in view of Sheen teaches all the limitations of claims 1 and 12 respectively discussed above. Lee further teaches based on an event to set an arrangement position of the external sound device, control the display to display a guide UI for guiding the arrangement position of the external sound device; and the guide UI comprises a first guide image that corresponds to the device information of the external sound device (see Figs. 10 and 11 optimum position and actual position).
Regarding claims 6 and 17, Lee in view of Sheen teaches all the limitations of claims 1 and 12 respectively discussed above. Lee further teaches identify the arrangement position of the external sound device based on sensing information received through the communication interface; and control the display to display a second guide image that corresponds to the device information of the external sound 
Regarding claims 7 and 18, Lee in view of Sheen teaches all the limitations of claims 1 and 12 respectively discussed above. Sheen further teaches based on a test audio signal that is output from the external sound device being received through at least one of an external microphone or an internal microphone of the display apparatus, obtaining information of a space in which the external sound device is arranged based on the output test audio signal and the received test audio signal (See Figs. 1 and 4-7 test audio to calibrate for room); and displaying a GUI indicating that the space is being analyzed while the space information is obtained (see Fig. 6 and Para. 27 and 156 calibration sound for environment).
Regarding claims 8 and 19, Lee in view of Sheen teaches all the limitations of claims 7 and 18 respectively discussed above. Sheen in combination with Sheen further teaches transmit the obtained space information to the external sound device (see Fig. 5 of Sheen) through the communication interface; and based on output setting information being adjusted in the external sound device according to the space information, control the display to display a GUI indicating an adjustment state of the output setting information (see Figs. 10 and 11 depicting positon of wireless speakers in Lee).
It would have been obvious to a person of ordinary skill in the art to modify the signaling device of Lee to use the audio signals of Sheen to make the calibration consumer accessible (See Para. 4). Examiner further notes Lee discloses the base product/process of device positioning optimization while Sheen teaches the known 
Regarding claim 10, Lee in view of Sheen teaches all the limitations of claim 1 discussed above. Lee further teaches wherein the processor is further configured to: control the communication interface to communicate with a plurality of external sound devices (see Figs. 7 and para. 207 a 2.1 channel system); and control the display to display a plurality of GUIs (see Fig. 8).
	Lee is not relied upon to teach that respectively correspond to the plurality of external sound devices in different partial regions of the display based on device information of each of the plurality of external sound devices.
	However, Sheen teaches that respectively correspond to the plurality of external sound devices in different partial regions of the display based on device information of each of the plurality of external sound devices (see Fig. 1).
It would have been obvious to a person of ordinary skill in the art to modify the signaling device of Lee to use the mapping of audio signals to room devices of Sheen to make the calibration consumer accessible (See Para. 4). Examiner further notes Lee discloses the base product/process of device positioning optimization while Sheen teaches the known technique to use room mapping audio signals for device optimization to yield predictable results in the device of Lee.
Regarding claim 11, Lee in view of Sheen teaches all the limitations of claim 1 discussed above. Lee further teaches identify an arrangement position of the external sound device based on sensing information received through the communication interface (see Figs 10 and 11); and control the display to display the GUI in the partial .

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. App. 2018/0323660) in view of Sheen et al. (U.S. App. 2016/0014511) in further view of Kidder et al. (U.S. Pat. 5,822,599).
Regarding claims 9 and 20, Lee in view of Sheen teaches all the limitations of claims 1 and 12 respectively discussed above. Lee is not relied upon to teach to control the display to display the GUI in an ambient mode to supply power to only some components, including the display and the communication interface, of the display apparatus.
However Kidder teaches to control the display to display the GUI in an ambient mode to supply power to only some components, including the display and the communication interface, of the display apparatus (see Fig. 1, selective powering of display areas to conserve power).
It would have been obvious to a person of ordinary skill in the art to modify the signaling device of Lee and Sheen to limit display area power for power management (See Title). Examiner further notes Lee as modified by Sheen discloses the base product/process of device positioning optimization using a screen while Kidder teaches the known technique to limit display power areas of inactive display areas to yield predictable results in the device of Lee as modified by Sheen.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694